776 So.2d 1037 (2001)
James YEIK, Appellant,
v.
FLORIDA PAROLE COMMISSION, Appellee.
No. 1D00-2032.
District Court of Appeal of Florida, First District.
February 2, 2001.
James Yeik, pro se, for Appellant.
Kim M. Fluharty, Assistant General Counsel, Tallahassee, for Appellee.
PER CURIAM.
Appellant seeks review of an order dismissing his petition for writ of habeas corpus based on lack of jurisdiction. We reverse the order dismissing appellant's petition and remand with directions that the circuit court immediately transfer it to the circuit court having jurisdiction over the correctional facility in which appellant is currently housed. Stanley v. Moore, 744 So.2d 1160 (Fla. 1st DCA 1999).
BARFIELD, C.J., ALLEN and BROWNING, JJ., concur.